394 F.2d 178
Pierre E. DOSTERT, Appellant,v.Stephen Bradford CROWLEY, Jr., Katherine P. Crowley, Elizabeth H. Allen, and Barry H. Helfand, Appellees.
No. 12017.
United States Court of Appeals Fourth Circuit.
Argued April 3, 1968.
Decided April 11, 1968.

Patrick Thomas Moran, Silver Spring, Md. (Samuel C. Borzilleri, Washington, D. C., on brief), for appellant.
Henry J. Noyes and William A. Ehrmantraut, Rockville, Md. (Edward C. Donahue, John J. Mitchell and James P. Gleason, Rockville, Md., on brief), for appellees.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and CRAVEN, Circuit Judges.
PER CURIAM:


1
In this action for malicious prosecution, plaintiff appeals from the granting of defendants' motions for judgment on the pleadings. Plaintiff has twice amended his complaint, by leave of court, and was denied leave to amend again. This was a matter in the District Judge's discretion and we find no abuse.


2
Despite repeated invitations by this court, addressed to counsel for appellant during oral argument, he failed to make a sufficient proffer to distinguish Winter v. Crowley, 245 Md. 313, 226 A.2d 304 (1967), which held that a contempt action arising out of the identical situation which led to the underlying contempt proceeding here was civil in nature. He further failed to indicate any facts which might constitute one of the limited recognized exceptions to the Maryland rule that "no action will lie for the malicious prosecution of a civil suit where there has been no arrest of the person, no seizure of the property of the defendant and no special injury sustained * * *." Shamberger v. Dessel, 236 Md. 318, 204 A.2d 68, 70 (1964), citing North Pt. Constr. Co. v. Sagner, 185 Md. 200, 44 A.2d 441 (1945).


3
Affirmed.